Citation Nr: 0916536	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1960 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
an increased rating for bilateral hearing loss.  

The Veteran testified before the undersigned Acting Veteran's 
Law Judge at a November 2008 Travel Board hearing.  A copy of 
this transcript has been associated with the claims folder.

In October 2008, subsequent to issuance of the statement of 
the case (SOC), the Veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  Additional evidence was 
submitted in November 2008, and the Veteran's representative 
waived RO consideration of that evidence at the November 2008 
Travel Board hearing.  See 38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested as 
Level VI hearing in his right ear and Level V hearing in his 
left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 
(Diagnostic Code 6100), 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

The Veteran was provided with an August 2006 letter in which 
the RO notified him that to substantiate his claim, the 
evidence needed to show that the disability had increased in 
severity.  This letter told him what evidence VA would 
obtain, and what evidence he was expected to provide.  
Finally, this letter notified the Veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.

As service connection has been established, the first three 
elements of Dingess notice are substantiated.  The remaining 
elements of proper Dingess notice were provided in the August 
2006 letter.

The Board notes that, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that adequate VCAA notice in 
increased rating cases requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Here, the August 2006 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim, with specific examples, and that such evidence 
should describe a worsening of the Veteran's impairments.  
The letter also notified the Veteran that VA would assist him 
in obtaining his employment records, thereby notifying him 
that the effect of his disabilities on his employment was 
relevant.  This information was provided to the Veteran prior 
to the initial adjudication of his claim.

A May 2008 letter informed the Veteran that he should 
substantiate the claim with evidence of the impact of the 
disability on employment and daily life, as well as specific 
information regarding the measurements required to prevail in 
his claim.  Significantly, this letter also included the 
schedular criteria for evaluating hearing loss claims.  
Following a period of time for response, the claim was 
readjudicated in an August 2008 Supplemental Statement of the 
Case.  

In short, while the Board acknowledges deficiencies pursuant 
to Vazquez-Flores in the initial VCAA notification (i.e., the 
relevant schedular criteria were not included), all such 
deficiencies were corrected in the May 2008 letter.  
Moreover, the RO readjudicated this claim in August 2008, 
consistent with Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additionally, the Veteran has displayed actual knowledge of 
what is needed to substantiate his claim, both in terms of 
objective criteria and functional effects.  At his November 
2008 Travel Board hearing, the Veteran testified that he must 
turn the television volume up loudly to hear it and that he 
has tremendous difficulty participating in conversations 
during social situations.  He also testified at his November 
2008 Travel Board hearing that he understood how his 
bilateral hearing loss would be rated by the Board.  Finally, 
he specified that he had knowledge of the rating criteria 
applicable to the case at hand.

In summary, the Veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  He indicated in June 2008 that he had no 
additional evidence to submit to support his claim, and a 
supplemental statement of the case (SSOC) readjudicating his 
claim was issued in August 2008.  He then submitted 
additional evidence in October 2008 and provided additional 
argument and evidence in support of his claim at his November 
2008 Travel Board hearing.  Therefore, the Board finds that 
the duty to notify the Veteran regarding his claim for an 
increased evaluation has been met, and any initial 
deficiencies of notification have been cured without 
prejudice to the Veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA treatment records have been 
obtained.  He has been afforded two VA audiology evaluations.  
As described in further detail below, the functional effects 
of this disability were addressed in the July 2007 
examination report, with further credible testimony to this 
effect offered at the November 2008 hearing.  As neither the 
Veteran nor his representative has indicated that there is 
any additional pertinent information to provide, the Board 
may proceed with consideration of the Veteran's claim.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under the rating criteria, the method of rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

The Veteran contends that he is entitled to a higher 
disability evaluation due to the severity of his hearing 
loss, and that the audiological examinations do not 
accurately reflect the severity of his condition.

The Veteran underwent a VA auditory examination in July 2007.  
This examination revealed right ear thresholds between 60 and 
65 decibels between 1000 and 4000 Hertz, and left ear 
thresholds between 50 and 60 decibels at those same 
thresholds.  As reported by the examiner, the average right 
ear threshold was 61, and the average left ear threshold was 
58.  Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and 80 percent in the left ear.

G. G., the Veteran's friend, indicated in an October 2008 
statement that she must repeat anything said to him due to 
his poor hearing, and that he will not hear her if she speaks 
to him with his back towards her.  A November 2008 statement 
from C. C. reflects that the Veteran had experienced a marked 
decline in his hearing over the past ten years that she had 
known him, and that he withdraws from conversations due to 
his hearing difficulties.

The Veteran underwent a VA audiological evaluation in 
November 2008.  This evaluation revealed right ear thresholds 
between 55 and 65 decibels between 1000 and 4000 Hertz, and 
left ear thresholds of 55 at those same thresholds.  The 
average right ear threshold was 60, and the average left ear 
threshold was 55.  Speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and 68 
percent in the left ear.

At his November 2008 VA Travel Board hearing, the Veteran 
testified that he avoids social situations and talking with 
people on a daily basis due to his hearing difficulties.  He 
testified that the audiological examinations are based on a 
controlled environment and do not reflect the limitations his 
hearing loss presents in daily life.  The Veteran's spouse 
testified that his hearing was very poor, that he had an 
inability to have "normal" conversations, and that she must 
speak very loudly to him.

Using Table VI, the Veteran's July 2007 audiology examination 
reveals Level V hearing in the right ear and Level IV hearing 
in the left ear, warranting a 10 percent disability rating.  
These auditory results also meet the criteria for an 
exceptional pattern of hearing impairment.  Table VIA 
guidelines result in Level IV hearing in the right ear and 
Level IV hearing in the left ear.  These results warrant a 10 
percent disability rating.  38 C.F.R. §§ 4.85(c), 4.86.

Using Table VI, the Veteran's November 2008 audiology 
examination reveals Level VI hearing in the right ear and 
Level V hearing in the left ear, warranting a 20 percent 
disability rating.  These auditory results also meet the 
criteria for an exceptional pattern of hearing impairment.  
Table VIA guidelines result in Level IV hearing in the right 
ear and Level III hearing in the left ear.  These results 
warrant a maximum 20 percent disability rating.  38 C.F.R. §§ 
4.85(c), 4.86.

The Veteran contends that the VA's method of measuring his 
hearing loss does not accurately reflect the severity of his 
disability in social situations and in daily life.  His 
contentions, however, are insufficient to establish 
entitlement to a schedular evaluation in excess of 20 percent 
for hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. at 349.  

Moreover, in this case, the has submitted no evidence showing 
that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In that decision, the Court noted that, unlike the rating 
schedule for hearing loss, the extra-schedular provisions did 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted.  
The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In the present case, the Board notes that the July 2007 VA 
examination report contains a detailed description of the 
Veteran's subjective complaints.  He described being told 
that he was not hearing other people even while wearing his 
hearing aids.  The examiner indicated that the Veteran's 
hearing improved with adjustments made on the date of the 
examination.  Also of note to the Board is the fact that the 
Veteran testified at his November 2008 hearing that his 
disability resulted in needing to turn up the volume of his 
television to a very high level and avoiding situations 
involving conversations with others because of an inability 
to hear what is being said.  While the Board has considered 
this evidence in light of Martinak and the provisions of 
38 C.F.R. § 3.321(b)(1), the Board does not find that the 
Veteran has described functional effects that are 
"exceptional" or not otherwise contemplated by the assigned 
20 percent evaluation.  Rather, his description of 
difficulties with hearing are consistent with the degree of 
disability addressed by such an evaluation.

Overall, the criteria for an evaluation in excess of 20 
percent for bilateral hearing loss have not been met, and the 
Veteran's claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


